Citation Nr: 1230715	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a heart condition. 

In April 2007, the Veteran testified at a hearing at the RO.  A transcript of this hearing is of record. 

The Board notes that additional evidence was received subsequent to the last Supplemental Statement of the Case issued in January 2012.  A waiver of the RO's initial consideration of this evidence was provided in January 2012.  38 C.F.R. § 20.1304(c) (2011).

This appeal was previously before the Board and the Board remanded the claim in September 2008, February 2010, and December 2010 for additional development.  The case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

The Veteran's bicuspid aortic value, LBBB, and mild aortic stenosis are congenital defects that clearly and unmistakably preexisted his military service and were not aggravated in service; the Veteran's cardiomyopathy initially manifested many years after service, and the preponderance of the competent evidence is against finding a link between such condition and service, including herbicide exposure therein.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart condition, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2005 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  October 2006 and October 2008 letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in January 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, the reports of VA examinations, VA treatment records, private treatment reports, letters from a private physician, hearing testimony, and statements from the Veteran.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was asked to provide additional information about treatment providers who have evaluated or treated him for a heart condition, additional private treatment records identified by the Veteran were obtained, and a VA examination was conducted by a physician in September 2009 with an opinion being provided by the examiner.  Additionally, addendums to the September 2009 VA examination report were provided by the examiner in April 2010, January 2011, and December 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical 
factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all 
other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2011).

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c) (2011).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

Service connection for specific diseases, including ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasms), and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e), as amended at 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling 
or more.  38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of 38 C.F.R. § 3.309(e),
the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends, in part, that his heart condition is related to his exposure to Agent Orange in Vietnam.  The record indicates that the Veteran had service in the Republic of Vietnam from December 19, 1966 to October 10, 1967, and therefore he is presumed to have been exposed to herbicides.  The Veteran also contends that his active service aggravated a preexisting heart condition.  

The Veteran's service treatment records show that the heart was evaluated as normal during the July 1965 service entrance examination.  An additional note on this examination report dated in December 1966 indicates that no additional defects were discovered and the Veteran was fit for military service.  A January 25, 1966 entry indicates that the Veteran was diagnosed with a Grade 1/6 functional systolic cardiac murmur, which was noted to be not disabling.  The service treatment records are negative for further remarks or treatment pertaining to the heart, and the heart was evaluated as normal during the January 1968 separation examination.

Private treatment records from Dr. M. contain the report of a January 2006 electrocardiogram (EKG) showing an impression of normal sinus rhythm with left bundle branch block (LBBB). 

In January 2006, the Veteran was provided a VA heart examination.  The examiner noted that chest X-ray on that date was read as negative.  The Veteran reported that he was totally and has been totally asymptomatic with regard to any heart condition.  He was employed full-time with the United States Postal Service doing maintenance/custodial type work.  He was also an avid exerciser, doing cardio-walking and riding mountain bikes to maintain good physical health.  His only complaint relative to his cardiovascular system, which the examiner noted was obviously not related to his cardiovascular system, was that he had an occasional "blip" in his left chest lasting seconds, occurring infrequently - perhaps not for months at a time, and unrelated to any physical stress.  He certainly had no anginal-type symptoms.  

After a physical examination, the assessment was of "functional nonorganic systolic murmur which likely has not antedated his entrance into the military, as the functional murmur was noted on a [January 25, 1966] examination and the Veteran was inducted into the military on January 20, 1966.  However, the Board notes that it appears that the examiner meant to say "which likely as not antedated his entrance in the military."  The assessment also included asymptomatic LBBB.  The examiner opined that there is no connection between the Veteran's functional murmur and his LBBB.  The examiner noted that there is no evidence that this problem is secondary to his post traumatic stress disorder (PTSD) or aggravated by such.  X-rays of the chest taken that day were unremarkable, and an EKG revealed normal sinus rhythm and LBBB.

The Veteran was also provided an Agent Orange Registry examination in September 2006.  While the assessment included bicuspid aortic valve causing heart murmur, no opinion was providing regarding the etiology of such.

The Veteran testified during an April 2007 RO hearing.  He stated that as a child, a doctor did discover that he had a mild heart murmur, which did not cause any problems that he noticed.  He testified that this heart murmur is congenital, and it is his contention that it was aggravated during service.  He said that a systolic cardiac murmur was detected during boot camp in January 1966, and in hindsight he thinks that this condition affected his performance during boot camp.  During service, he experienced fatigue which he said seemed to exceed the exhaustion of his fellow Marines.  After discharge from the service in 1968, the Veteran worked as a land surveyor and was always more tired and achy at the end of the day than his co-workers.  He changed careers and had spent 20 or 25 years working for the Postal Service as a maintenance custodian performing physical work.  He said that since his time in the military, he experiences a stabbing, sharp electrical pain in his chest.  He clarified that he never described this condition to a VA examiner as a "blip."  The Veteran also testified that prior to his discharge from service, he signed some type of medical release or waiver pertaining to a heart defect because he was afraid he would be held in the military rather than discharged if he did not.  He stated that subsequent to his military service, he has had less stamina to perform physical activities that he had previously done, such as playing basketball.

The Veteran has presented a letter from Dr. M. dated in April 2007 indicating that the Veteran had a heart murmur as a child and that the Veteran has a small, bicuspid aortic valve which is a congenital condition.  The physician noted the heart murmur discovered during service.  Dr. M. noted the Veteran's reported history of leading a very normal and active life prior to entering the Marine Corps.  However, during service, he had to push himself hard to keep up with his peers and was always near exhaustion.  He could do everything his peers did, but was left with no physical reserve, unlike his comrades.  Subsequent to service, the Veteran discovered he was unable to participate in the level of athletic activity his friends and former teammates continued to pursue/enjoy.  The Veteran drifted to less exertional activities, and he remains active today in such activities, mainly golf.  

Dr. M. stated that upon diagnosing the heart murmur, he pursued the Veteran's medical history in greater depth and performed further testing.  Dr M. explained that an ECHO cardiogram revealed a bicuspid aortic value with a narrowed ring (stenosis) and a valve area of 0.9 c.m. (very low).  The gradient of pressure was high and the ejection fraction was low.  Dr M. stated that this translates to a considerable lower than normal volume of oxygenated blood being delivered to the body by this heart which further translates to an abnormally low cardiac tolerance for exercise or exertion.  If the heart does not deliver the needed blood/oxygen, the level of physical exertion is necessarily limited.  Dr. M. indicated that the ECHO also revealed a mild enlargement of the left ventricle with "global hypolinesis."  This means the left ventricle is bigger than normal, but the contraction is weak and relatively ineffective.  This is the usual finding with a ventricle forced to pump over an extended time against an abnormally high resistance: in this case, a small, limiting valve area.  With time and uncorrected, this will progress to death due to left heart failure.  Correction will require surgical replacement of the aortic valve before failure progresses to irreversible left ventricle changes.  

Dr. M. indicated that the bicuspid, small aortic value is the result of a congenital defect.  The small value did not affect his physical performance until the Veteran reached the body development of an adult.  This is a normal history for bicuspid aortic valve.  By the time the Veteran was in the Marines, he was beginning to note the effect of the abnormal limitation imposed by the abnormal value, despite the statement in his record from his service examination, his was not a "functional" murmur.  Dr M. opined that rather, it was the murmur of an abnormally functioning heart value.  It should have had greater attention, and he should have been rejected from strenuous activity.  The prolonged required maximal physical exertion doubtless increased his risk during service due to limitation of his ability to exert maximally for prolonged periods.  The exertion he did doubtless contributed to some extent to the current left ventricle weakness and the limitation in physical activity he now experiences.  

It was Dr. M.'s opinion that some heart (left ventricle) injury was incurred or aggravated to the Veteran as a result of a lack of proper diagnosis by military examiners and by the subsequent imposition of a continued requirement for severe physical exertion during service with the Marines in Vietnam.

The Board notes that a treatment note from Dr. M. written that same month indicates that the Veteran's heart condition is congenital and not caused by any agents (such as Agent Orange) or activities, but may have been exacerbated by the Vietnam War.  However, Dr. M. also told the Veteran that while the heart valve could well be the cause for his reported problems with exhaustion, Dr. M. could not tell the Veteran whether there was any exacerbation.  

In April 2007, the Veteran's cardiologist reviewed his reported history of being told he had a heart murmur during his induction to the service.  The cardiologist noted that the Veteran had always been athletic but felt that other students and military members had more exercise capacity than him.  At that time, the Veteran endorsed chronic mild fatigue and very mild dyspnea on exertion.  He also described a nonexertional, apical sharp chest pain which feels like an "electric pain" which he has had for over 20 years.  The Veteran recalled being a binge drinker for about 10 to 15 years but had not drunk in the prior 22 years.  After a physical examination, the cardiologist assessed him with bicuspid aortic stenosis which is mild and possible cardiomyopathy with low ejection fraction which appeared to be essentially asymptomatic.  The cardiologist said that the etiology of the Veteran's presumed cardiomyopathy is uncertain, but noted that a remote possibility is his history of alcohol abuse. 

In May 2008, a Gated Spect Sestamibi Myocardial Perfusion Scan with IV Adenosine was performed.  The interpretation was of an abnormal study demonstrating evidence of patchy myocardial radiotracer uptake most consistent with a cardiomyopathy.  No definite infarct or ischemia was demonstrated.  After a physical examination at that time, the assessment included probable dilated cardiomyopathy of uncertain etiology.  The cardiologist stated that he doubted that ischemia or aortic stenosis played a significant role.  He noted that the Veteran was asymptomatic and had a very good exercise tolerance.  The Veteran was also assessed with minimal aortic stenosis with bicuspid aortic valve, with no evidence of aortic enlargement at that time; chronic LBBB related to the probable dilated cardiomyopathy; and non-cardiac (electric-like) chest pain. 

A subsequent May 2008 treatment note from the Veteran's primary care physician, Dr. M., indicates that the physician had a telephone call with the Veteran's cardiologist.  Dr. M. reported that the cardiomyopathy may be from a number of sources, with idiopathic being the most likely.  Further, it was noted that the cardiologist did not think it was genetic or due to medication, and he knew of no relationship to Agent Orange.  It was observed that there is a relationship to alcohol, and the Veteran had a fairly steady alcohol intake of 2 to 4 alcoholic drinks per day. 

The Veteran was provided a VA heart examination in September 2009, during which the claims file was reviewed.  The examining physician noted that the Veteran had an abnormal cardiac value, a bicuspid aortic value and LBBB.  It was noted that the Veteran had a heart murmur when he entered active duty and that a bicuspid aortic value can cause a murmur.  The examiner noted that this condition is a variation of the normal tricuspid aortic value and has no symptoms.  At that time, the Veteran reported shortness of breath and fatigue.  After performing a physical examination and reviewing the results of clinical tests contained in the Veteran's records, the diagnoses were of bicuspid value and LBBB.  

The examiner opined that it is at least as likely as not that the Veteran's current heart diagnoses of bicuspid aortic valve and LBBB are congenital conditions that existed prior to the Veteran entering active duty.  The examiner indicated that these are conditions the Veteran had since birth.  The examiner said that it is less likely as not that there was any increase in severity of these two conditions during his two years of active duty service.  These congenital conditions were not worsened during his active duty service.  The Veteran had no complaints or symptoms from these conditions while on active duty.  With regards to whether any current heart condition is etiologically related to the Veteran's military service, the examiner concluded that the Veteran's current heart conditions pre-existed entry to active duty and are not etiologically related to military service.

Pursuant to the Board's February 2010 remand, the September 2009 examining physician provided an addendum to the examination report in April 2010.  The examiner indicated that it is at least as likely as not that the Veteran's current bicuspid aortic value is a congenital defect that existed prior to entering active duty, and the Veteran has had this condition since birth.  The physician also opined that it is at least as likely as not that the Veteran's LBBB is a congenital defect closely associated with the congenital bicuspid aortic value defect.  Congenital valvular disease can cause heart block conditions.  Congenital bicuspid aortic value murmur was auscultated prior to entry to active duty, and these are conditions the Veteran had since birth.  The examiner also stated that it is less likely as not that there was any increase in severity of the mild aortic stenosis condition noted in the private cardiology reports during the Veteran's two years of active duty service.  Mild aortic stenosis is related to the congenital pre-existing bicuspid heart valve condition.  This condition was not caused by or aggravated by military service.  The mild aortic stenosis condition did not arise during military service and it is a congenital condition present since birth.  This heart condition is in no way related to military service.  The Veteran had no complaints or symptoms from these conditions while on active duty.  There is no history of cardiac injury or disease during active duty.  Mild aortic stenosis is a structural defect of the aortic valve.  Strenuous physical exertion in service cannot cause a developmental defect of a heart value.  

The examiner further opined that it is less likely as not that the probable dilated cardiomyopathy noted in private cardiology reports arose during service.  The probable dilated cardiomyopathy noted in private cardiology reports started many years after leaving active duty.  This condition is not related to military service.  The Veteran had no complaints of dilated cardiomyopathy, heart defects, or heart disease during his military service or soon after leaving active duty.  Probable dilated cardiomyopathy noted in private cardiology reports cannot be caused by strenuous physical exertion while in service.  Physical exertion is not a known cause of cardiomyopathy.  Finally, the examiner opined that it is less likely as not that the Veteran suffered a permanent left ventricle injury or aggravation as a result of strenuous exercise in service, as contended by Dr. M. in his April 2007 letter.  There is no known clinical or medical mechanism by which physical exertion would cause injury to the left ventricle without causing acute cardiac symptoms and decompensation.  The cardiac injury would be acute and require immediate hospitalization for extended treatment.  The Veteran experienced no cardiac events while on active duty.  The Veteran left active duty over 42 years ago and there is no nexus between this active duty service and any current cardiac condition.

Pursuant to the Board's December 2010 remand, the September 2009 examiner provided another addendum to the examination report in January 2011.  The examiner clarified that the Veteran's current heart diagnosis of bicuspid aortic value is caused by a congenital defect that existed prior to entering active duty.  Further, the Veteran's LBBB is caused by a congenital defect closely associated with the congenital bicuspid aortic value defect.  Congenital valvular disease can cause 
heart block conditions.  Congenital bicuspid aortic valve murmur was auscultated prior to entry to active duty.  These are conditions the Veteran had since birth.  Additionally, the examiner explained that there is no evidence in the claims file that the Veteran has been treated or diagnosed with ischemic heart disease (IHD).  His cardiomyopathy condition is not caused by or related to an undiagnosed IHD condition.

Private treatment records from Dr. M. show that in February 2010, this physician told the Veteran that the physician could testify that there is a relationship between the exertion the Veteran went through with the Marine Corps and the congenital aortic value abnormality; Dr. M. could testify that this caused hypertrophy, possibly an ischemic condition, but they needed more information before Dr. M. could testify successfully that there is a relationship between cardiomyopathy of an undiagnosed cause and the Veteran's exposure to Agent Orange.  In January 2011, Dr. M. told the Veteran that he would research Agent Orange to see if he could relate it to the Veteran's cardiomyopathy for which there was no other explanation.  Dr. M. was not clear on whether it could be related to IHD and indicated that he would have to look into it.

In December 2011, the September 2009 VA examiner reviewed the claims file and provided another addendum to the examination report.  He stated that it is less likely as not that the Veteran has a current heart condition related to military service or Agent Orange exposure.  The Veteran's heart diagnoses are bicuspid aortic valve, LBBB, and cardiomyopathy.  The bicuspid aortic valve is caused by a congenital defect that existed prior to entering active duty.  This condition was not aggravated due to military service.  LBBB is caused by a congenital defect closely associated with the congenital bicuspid aortic valve defect.  Congenital valvular disease can cause heart block conditions.  This condition was not aggravated due to military service.  Finally, there is no evidence in the claim file that the Veteran has been treated or diagnosed with IHD, caused by Agent Orange exposure.  The examiner stated that the Veteran's cardiomyopathy condition is not caused by or related to an undiagnosed IHD condition.

In support of his claim, the Veteran has submitted a copy of an article from the Federal Register on Diseases Associated with Exposure to Certain Herbicide Agents.  This article discussed the definition of IHD, to include the exclusion of certain diseases from such definition and perceived uncertainty concerning the definition of IHD.

The Veteran also submitted another letter from Dr. M., dated in April 2012, with a portion of the above-mentioned Federal Register article attached.  Dr. M. stated that it is the Veteran's contention that he has cardiomyopathy secondary to Agent Orange.  The physician said that according to the regulations that have been made available to him, IHD is defined as occurring when there is an imbalance between myocardial oxygen supply and demand.  That limits IHD to conditions directly affecting the myocardium.  The definition does not encompass conditions of 
the heart that do not control the flow of oxygen to the myocardium.  Dr. M. 
noted the opinion of the VA examiner regarding the etiology of the Veteran's cardiomyopathy.  The physician then noted that LBBB may be associated with bicuspid aortic valvular disease.  However the vast majority of LBBB conditions are associated with IHD.  Dr. M. indicated that it is the opinion of the Veteran's cardiologist that the etiology of the underlying cardiomyopathy is unclear, but he would not assume it would be related to the aortic stenosis.  It was also his opinion that it was not related to coronary artery disease.  

Dr. M. noted the result of the May 2008 sestimibi perfusion scan and said that it is possible that this condition could be the result of a viral condition.  However, there is no evidence to support a virus cause other than the myocardopathy.  It is very possible there could be a drug or toxin etiology.  Virtually all other causes for a myocardopathy except drug, toxin, and possible virus have been ruled out.  Dr. M. concluded that since the Veteran was exposed to Agent Orange and since Agent Orange is known to be related to IHD of the cardiomyopathy type, he can support the possibility that there is likely a relationship between Agent Orange and the Veteran's cardiomyopathy.

In an April 2012 statement, the Veteran indicated that his cardiologist chose not to provide an opinion in support of this appeal, as he had provided prior medical information.  According to the Veteran, his cardiologist stated that he has dilated cardiomyopathy of uncertain etiology, minimal aortic stenosis with bicuspid aortic valve, and chronic LBBB associated with dilated cardiomyopathy.  The cardiologist felt that it was for the Board to decide whether there is a relationship between cardiomyopathy and IHD.  The Veteran contends that VA's definition of IHD is that the disease pertains to those conditions that directly affect the myocardium (heart muscle).  Cardiomyopathy is defined as a disease of the heart muscle.  The Veteran asserts that the nexus between IHD and his cardiomyopathy is damage to the heart muscle.

As no abnormalities were noted and the Veteran's heart was evaluated as normal upon entrance to service, the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the Board must determine whether there is clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation.  See id.  Additionally, the Board must determine whether the Veteran has any current heart condition due to Agent Orange exposure during service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition, to include as due to exposure to herbicides. 

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App 614 (1992).  Further, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Although not noted upon entry into service, a functional systolic cardiac murmur was noted 5 days into the Veteran's active service.  The Veteran testified that he has a congenital heart murmur that was discovered when he was a child.  The Veteran's private physician, Dr. M., likewise indicated that the Veteran had a heart murmur as a child and he has a small, bicuspid aortic valve which is a congenital defect.  Further, the VA examiner also stated that the bicuspid aortic value is a congenital defect that existed since birth and the Veteran's LBBB is caused by a congenital defect closely associated with the congenital bicuspid aortic value defect.  He also indicated that mild aortic stenosis is related to the congenital pre-existing bicuspid heart valve condition, and it is a congenital condition present since birth.  While the Veteran's cardiologist indicated that the chronic LBBB is related to the probable dilated cardiomyopathy, the cardiologist did not indicate that the LBBB was not a congenital defect.  Further, the VA physician also opined that it is at least as likely as not that the Veteran's LBBB is a congenital defect closely associated with the congenital bicuspid aortic value defect, because congenital valvular disease can cause heart block conditions.  Given the above, the Board finds that the Veteran's current bicuspid aortic value, mild aortic stenosis, and LBBB clearly and unmistakably pre-existed his entry into service. 

The Board notes that in April 2007, it was Dr. M.'s opinion that some heart (left ventricle) injury was incurred or aggravated as a result of a lack of proper diagnosis by military examiners and by the subsequent imposition of a continued requirement for severe physical exertion during service.  However, the Board also observes that the underlying treatment records from Dr. M. also show that during that very month he told the Veteran that while the heart valve could well be the cause for his reported problems with exhaustion, Dr. M. could not tell the Veteran whether there was any exacerbation.  He further stated that the Veteran's heart condition is congenital and not caused by any agents (such as Agent Orange) or activities. Nevertheless, in February 2010, Dr. M. told the Veteran that he could testify that there is a relationship between the exertion the Veteran went through with the Marine Corps and the congenital aortic value abnormality, indicating that he could state that this caused hypertrophy, and possibly an ischemic condition.  However, the Board notes that the myocardial perfusion scan, which Dr. M. referred to in his 2012 statement, found no ischemia.  Dr. M. was advised by the Veteran's cardiologist that the etiology of the Veteran's cardiomyopathy was unknown, and the only possible cause noted, albeit remote, was alcohol use.  In 2012, Dr. M. ultimately concluded that the Veteran's cardiomyopathy could be the result of a viral condition, drug or toxin etiology.  The Board further notes that Dr. M. stated in 2007 that after service the Veteran discovered he was unable to participate in the prior level of athletic activity and drifted to less exertional activities, mainly golf.  However, this is inconsistent with the information provided by the Veteran to the 2006 VA examiner, wherein he reported being an avid exerciser, doing cardio-walking and riding mountain bikes to maintain good physical health.  In light of the inconsistencies contained within Dr. M.'s own statements and conclusions, as well as the inconsistencies between medical findings (such as the lack of ischemia) and his opinions, the Board assigns less probative weight to the opinions of Dr. M.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Conversely, the Board notes that the VA examiner reviewed the entire claims file and provided a detailed explanation for the conclusions reached.  It was the opinion of the VA examiner that that it is less likely as not that there was any increase in severity or worsening of the Veteran's bicuspid aortic valve or LBBB conditions during his two years of active duty service, noting that the Veteran had no complaints or symptoms from these conditions while on active duty.  The examiner concluded that the Veteran's current heart conditions pre-existed entry to active duty and are not etiologically related to military service.  The examiner also stated that it is less likely as not that there was any increase in severity of the mild aortic stenosis condition during the Veteran's two years of active duty service.  He indicated that mild aortic stenosis is related to the congenital pre-existing bicuspid heart valve condition, and it is a congenital condition present since birth.  The VA examiner also explained that mild aortic stenosis is a structural defect of the aortic valve.  Strenuous physical exertion in service cannot cause a developmental defect of a heart value.  The VA examiner also opined that it is less likely as not that the Veteran suffered a permanent left ventricle injury or aggravation as a result of strenuous exercise in service, as contended by Dr. M. in his April 2007 letter.  As the VA examiner considered the April 2007 opinion of Dr. M. and provided an explanation of the reasoning employed to reach his conclusion, the Board finds that his opinion is entitled to greater probative weight than the opinion of the Veteran's private physician, Dr. M.  Thus, the Board finds that the Veteran's bicuspid aortic value, LBBB, and mild aortic stenosis are congenital defects that were not aggravated by service.

While the Veteran asserts that he is entitled to presumptive service connection due to Agent Orange exposure for his currently diagnosed cardiomyopathy, the Board finds that such is not warranted because cardiomyopathy is not a condition listed in 38 C.F.R. §§ 3.307 and 3.309(e) as being due to herbicide exposure, and the Veteran has not been diagnosed with IHD.

The Board notes that in April 2012, Dr. M. stated that that since the Veteran was exposed to Agent Orange and since Agent Orange is known to be related to IHD of the cardiomyopathy type, he can support the possibility that there is likely a relationship between Agent Orange and the Veteran's cardiomyopathy.  However, the Board observes that while Agent Orange has been found to be etiologically related to IHD, the Veteran's treatment providers, including Dr. M., have not diagnosed the Veteran with IHD, nor have they indicated that the Veteran's cardiomyopathy constitutes IHD.  To the contrary, in April 2007, the Veteran's cardiologist diagnosed possible cardiomyopathy with low ejection fraction, and said that the etiology of the Veteran's presumed cardiomyopathy is uncertain, but noted that a remote possibility is his history of alcohol abuse.  Indeed, the 2008 myocardial perfusion scan indicated that ischemia was not demonstrated.  

In May 2008, the Veteran's cardiologist stated that he doubted that ischemia or aortic stenosis played a significant role in the Veteran's assessed probable dilated cardiomyopathy, which was noted to be of uncertain etiology.  Further, that same month the Veteran's cardiologist informed Dr. M. that the cardiomyopathy may be from a number of sources, with idiopathic being the most likely.  It was also noted that the cardiologist did not think it was genetic or due to medication, and he knew of no relationship to Agent Orange.  It was observed that there is a relationship to alcohol, and the Veteran had a fairly steady alcohol intake of 2 to 4 alcoholic drinks per day.  Moreover, the September 2009 VA examiner indicated in April 2010 that it is less likely as not that the probable dilated cardiomyopathy arose during service.  In February 2010 and January 2011, Dr. M. himself told the Veteran that he needed to conduct research to determine whether there is a relationship between the Veteran's cardiomyopathy and Agent Orange and/or IHD.  The VA examiner also said in January 2011 that there is no evidence in the claims file that the Veteran has been treated or diagnosed with IHD, and cardiomyopathy condition is not caused by or related to an undiagnosed IHD condition.  In December 2011, this VA examiner stated that it is less likely as not that the Veteran has a heart condition related to military service or Agent Orange exposure.  The examiner reiterated that there is no evidence in the claim file that the Veteran has been treated or diagnosed with IHD, caused by Agent Orange exposure, and cardiomyopathy condition is not caused by or related to an undiagnosed IHD condition.  Moreover, in his April 2012 letter, Dr. M. indicated that it is the opinion of the Veteran's cardiologist that the etiology of the underlying cardiomyopathy is unclear.  While Dr. M. indicated that the vast majority of LBBB conditions are associated with IHD, he also noted that LBBB may be associated with bicuspid aortic valvular disease.  Dr. M. also indicated that there were several possible causes of the Veteran's myocardopathy including drug, toxin, and possible virus.  

The Board finds that the conclusion of the VA examiner regarding the relationship between the Veteran's cardiomyopathy and IHD and/or Agent Orange exposure is persuasive and probative evidence against the claim for a heart condition because it is based on a review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  The VA's examiner's opinion is consistent with the conclusions of the Veteran's private cardiologist, which were acknowledged and reported by Dr. M, and is entitled to greater probative weight than the opinion of Dr. M.  Dr. M. did not explicitly find that the Veteran's cardiomyopathy is related to IHD, but rather appears to state that since "[IHD] of the cardiomyopathy type" is related to Agent Orange, then the Veteran's cardiomyopathy is likely related to Agent Orange exposure.  Ultimately however, the Veteran does not have IHD and his cardiomyopathy has not been linked to ischemia.  Dr. M.'s reliance on manifestations of ischemia, which the Veteran does not have, to provide a link between the Veteran's cardiomyopathy and Agent Orange significantly reduces the probative value of his opinion. 

Accordingly, the Board finds that service connection for a heart condition is not warranted on the basis of exposure to herbicides, as cardiomyopathy is not a condition listed in 38 C.F.R. §§ 3.307 and 3.309(e) as being due to herbicide exposure, and the preponderance of the evidence shows that the Veteran has not been diagnosed with IHD. 

The Board also acknowledges the contentions of the Veteran, that the September 2009 VA examination and subsequent addendum opinions were inadequate because the examining physician was not a cardiologist, but finds that the argument is without merit.  The September 2009 report shows that the physician reviewed the entire claims file, gave the Veteran the opportunity to provide additional subjective history, and conducted an examination.  His conclusions regarding the etiology of the Veteran's heart condition were not inconsistent with those of the Veteran's private cardiologist.  The Board presumes the competence of the physician who examined the Veteran in September 2009 and offered a medical opinion and provided several subsequent addendums to the examination report.  Therefore, the Board finds that the September 2009 VA examination was adequate for deciding the claim, and a new VA examination by a cardiologist is not required or warranted.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("A nurse practitioner, having completed medical education and training, . . . [is] competent to provide diagnoses, statements, or opinions," and is "able to provide 'competent medical evidence' under [38 C.F.R.] § 3.159(a)(1).").  The Board notes that Dr. M. is also not a cardiologist and the Veteran's challenge to the lack of a cardiac specialty of the VA examining physician would also apply to Dr. M.

To the extent that the Veteran himself believes that his heart condition was aggravated by service or is related to herbicide exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis and etiology of a heart condition is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, while the Veteran contends that his current heart condition began and/or were worsened during active service with physical exertion and herbicide exposure therein, and continued thereafter with a limited capacity for physical exertion, a medical opinion is still required to link any claimed continuity 

of symptomatology with the current conditions.  See Clyburn v. West, 12 Vet. App. 296, 301-302 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the most probative medical evidence demonstrates that the Veteran's bicuspid aortic value, LBBB, and mild aortic stenosis are congenital defects that were not caused or aggravated by service, and his cardiomyopathy is not related to service, to include herbicide exposure therein.  Such evidence is of greater probative value than the Veteran's lay contentions. 

Given the above, the Board finds that the evidence in this case shows that the Veteran's bicuspid aortic value, LBBB, and mild aortic stenosis are congenital defects and service connection is not warranted.  38 C.F.R. § 3.303(c).  Moreover, the Veteran's cardiomyopathy was not shown in service or for many years thereafter, the condition is not a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Thus, the preponderance of the evidence is against the claim and service connection for a heart condition is not warranted on any basis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


